Citation Nr: 0738821	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-40 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a right arm shrapnel injury with 
metallic foreign body in soft tissue.

2.  Entitlement to a rating for residuals of a right arm scar 
disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel



INTRODUCTION

The veteran had active military service in the Army from 
November 1965 to November 1967, including service in the 
Republic of Vietnam for 1 year for which he was awarded the 
Purple Heart.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied entitlement to an increased rating for a 
right arm shrapnel scar which was then rated at 0 percent, 
and granted service connection for post-traumatic stress 
disorder with a initial evaluation of 10 percent and an 
effective date of November 28, 2003.  A November 2005 
decision review officer decision increased the veteran's 
shrapnel scar, right arm with metallic foreign body in soft 
tissue at medial mid-humerus, to a 10 percent evaluation 
under 38 C.F.R. §§ 4.118, 4.73 Diagnostic Code 7805-5305, and 
increased the veteran's initial evaluation of PTSD to 30 
percent.  

The issue of PTSD is not before the Board because the veteran 
did not perfect his appeal on this issue, as explained in his 
VA Form 9 and letter dated in December 2005.     

The issues concerning the veteran's right arm shrapnel injury 
have been recharacterized on the title page to more 
accurately reflect the evidence of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an initial evaluation in excess of 10 
percent for residuals of a right arm shrapnel injury. 

Personnel records show that the veteran served in Vietnam for 
1 year, and was awarded the Purple Heart for injuries 
sustained in service.  Service medical records and the 
veteran's separation examination record indicate that in 
November 1966 the veteran had a surgical procedure to remove 
shrapnel from his left buttock.  The shrapnel in the 
veteran's right arm was not removed in November 1966, and 
remains embedded in his arm. 

A VA examination conducted in connection with this claim in 
January 2004 noted the size of the veteran's scar, and that 
it did not cause him any problems or limitations.  An x-ray 
of the veteran's arm was performed, and the examiner 
confirmed the presence of retained shrapnel, but concluded 
that no focal abnormality in the soft tissues of the arm or 
acute fractures or destruction of the bone were present.  
However, the examiner did not address the veteran's 
complaints of right arm pain and muscle ache and did not 
specify the muscle group affected.

A veteran is competent to report a continuity of observable 
symptomatology.  Charles v. Principi, 16 Vet. App. 370, 374-
75 (2002).  Accordingly, the veteran is competent to report 
that he experienced a continuity of pain and muscle ache in 
his right arm since his shrapnel injury.

The current record contains competent evidence of symptoms of 
current disabilities with respect to the right arm injuries 
and evidence establishing that the injuries occurred in-
service.  However, there is insufficient medical evidence for 
the Board to decide the veteran's claims.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); See also U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (c) (2007).   

A veteran can receive compensation for both a scar and a 
muscle injury that are related to the same injury.  Esteban 
v. Brown, 6 Vet.App. 259 (1994).  Accordingly, the veteran is 
deemed service connected for each, and another VA examination 
is required to determine the appropriate level of 
compensation for each.

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2006). 

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for VA 
examination to determine the severity of 
the veteran's right arm shrapnel injury.  
In providing this opinion, the examiner is 
asked to specifically identify any and all 
of the muscle groups, nerves, and bones 
affected, and to determine any and all 
residual conditions or disabilities 
related to the veteran's right arm 
shrapnel injury, including the residual 
scar.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.  The examiner should 
note the VA examination dated in January 
2004.  A detailed rationale for all 
medical opinions must be provided.

2.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  The claims for an 
increased rating for residuals of a right 
arm shrapnel injury with retained body, and 
a right arm scar should then be 
readjudicated and ratings assigned for 
each.  If the claims remain denied, the RO 
should issue a supplemental statement of 
the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal, and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


